Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9-17 and 20 are allowed.
The following is a statement of reasons for the allowable subject matter:  Pinkus (US 2070065845) is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole comprising a pair of articulating footplates in spaced relation to one another and attached to a surface of the container body, and a slidable central plate arranged between the footplates, wherein in a deployed state the footplates and central plate provide stabilization for the system on a floor or other planar surface during exercise and /or a swivel sleeve assembly attached to a surface of the container body to facilitate a user to perform exercise movements where a weight lifting bar is inserted into the swivel sleeve assembly for performing angular and rotational movements. Moreno et al (US 8146722) in view of Melamed (US 10086895) is the closest combination to the claimed invention but fails to teach all the limtiations as claimed such as a pivotable lid for securing the contents therein, a top surface of the lid including multiple points of attachment to connect a fitness device thereto, and one or more removable handle assemblies configured so as to extend upward from a central area of the lid top surface as well as a swivel sleeve assembly attached to a surface of the container body to facilitate a user to perform exercise movements where a weight lifting bar is inserted into the swivel sleeve assembly for performing angular 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.